Exhibit 10.2
GENOMIC HEALTH, INC.
2005 STOCK INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
     You have been granted the following Option to purchase Common Stock of
GENOMIC HEALTH, INC. (the “Company”) under the Company’s 2005 Stock Incentive
Plan (the “Plan”):

     
Name of Optionee:
  «Name_of_Optionee»
 
   
Total Number of Option Shares Granted:
  «Total_Number_of_Shares»
 
   
Type of Option:
  «Type_of_Option»
 
   
Exercise Price Per Share:
  $«Exercise_Price_Per_Share»
 
   
Grant Date:
  «Date_of_Grant»
 
   
Vesting Commencement Date:
  «Vesting_Commencement_Date»
 
   
Vesting Schedule:
  This Option becomes exercisable with respect to the first 1/4th of the shares
subject to this Option when you complete 12 months of continuous service as an
Employee or a Consultant from the Vesting Commencement Date. Thereafter, this
Option becomes exercisable with respect to an additional 1/48th of the shares
subject to this Option when you complete each additional month of such service
 
   
Expiration Date:
  «Expiration_Date» This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Option is granted under and governed by the
term and conditions of the Plan and the Stock Option Agreement, both of which
are attached to and made a part of this document.
     By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

                  OPTIONEE:       Genomic Health, Inc.    
 
               
 
               
 
      By:                          
Optionee’s Signature
          G. Bradley Cole    
«Name_of_Optionee»
          Title Chief Financial Officer    

Genomic Health, Inc.
2005 Stock Incentive Plan

 



--------------------------------------------------------------------------------



 



GENOMIC HEALTH, INC.
2005 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT

     
Tax Treatment
  This Option is intended to be an incentive stock option under Section 422 of
the Internal Revenue Code or a nonstatutory option, as provided in the Notice of
Stock Option Grant. Even if this Option is designated as an incentive stock
option, it shall be deemed to be a nonstatutory option to the extent required by
the $100,000 annual limitation under Section 422(d) of the Internal Revenue
Code.
 
   
Vesting
  This Option becomes exercisable in installments, as shown in the Notice of
Stock Option Grant. This Option will in no event become exercisable for
additional shares after your service as an Employee or a Consultant has
terminated for any reason.
 
   
Term
  This Option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the Notice of Stock Option Grant (fifth anniversary for a more than 10%
stockholder as provided under the Plan if this is an incentive stock option).
This Option may expire earlier if your Service terminates, as described below.
 
   
Regular Termination
  If your Service terminates for any reason except death or “Total and Permanent
Disability” (as defined in the Plan), then this Option will expire at the close
of business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company has
discretion to determine when your Service terminates for all purposes of the
Plan and its determinations are conclusive and binding on all persons.
 
   
Death
  If your Service terminates because of death, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
 
   
Disability
  If your Service terminates because of your Total and Permanent Disability,
then this Option will expire at the close of business at Company headquarters on
the date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date).
 
   
Leaves of Absence
  For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.
 
   
 
  If you go on a leave of absence, then the vesting schedule specified in the

Genomic Health, Inc.
2005 Stock Incentive Plan

-1-



--------------------------------------------------------------------------------



 



     
 
  Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.
 
   
Restrictions on
Exercise
  The Company will not permit you to exercise this Option if the issuance of
shares at that time would violate any law or regulation. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained. However, the Company shall use its best efforts to
obtain such approval.
 
   
Notice of Exercise
  When you wish to exercise this Option you must notify the Company by
completing the attached “Notice of Exercise of Stock Option” form and filing it
with the Human Resources Department of the Company. Your notice must specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so.
 
   
Form of Payment
  When you submit your notice of exercise, you must include payment of the
Option exercise price for the shares you are purchasing. Payment may be made in
the following form(s):
 
   
 
 
•   Your personal check, a cashier’s check or a money order.
 
   
 
 
•   Certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company. The value of the
shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.
 
   
 
 
•   By delivery on a form approved by the Committee of an irrevocable direction
to a securities broker approved by the Company to sell all or part of your
Option shares and to deliver to the Company from the sale proceeds an amount
sufficient to pay the Option exercise price and any

Genomic Health, Inc.
2005 Stock Incentive Plan

-2-



--------------------------------------------------------------------------------



 



     
 
 
     withholding taxes. The balance of the sale proceeds, if any, will be
delivered to you. The directions must be given by signing a special “Notice of
Exercise” form provided by the Company.
 
   
 
 
•   By delivery on a form approved by the Committee of an irrevocable direction
to a securities broker or lender approved by the Company to pledge Option shares
as security for a loan and to deliver to the Company from the loan proceeds an
amount sufficient to pay the Option exercise price and any withholding taxes.
The directions must be given by signing a special “Notice of Exercise” form
provided by the Company.
 
   
 
 
•   Any other form permitted by the Committee in its sole discretion.
 
   
 
  Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.
 
   
Withholding Taxes and Stock Withholding
  You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the Option exercise. These arrangements may include withholding shares
of Company stock that otherwise would be issued to you when you exercise this
Option. The value of these shares, determined as of the effective date of the
Option exercise, will be applied to the withholding taxes.
 
   
Restrictions on
Resale
  By signing this Agreement, you agree not to sell any Option shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction will apply as long as you are
an employee, consultant or director of the Company or a subsidiary of the
Company.
 
   
Transfer of Option
  In general, only you can exercise this Option prior to your death. You cannot
transfer or assign this Option, other than as designated by you by will or by
the laws of descent and distribution, except as provided below. For instance,
you may not sell this Option or use it as security for a loan. If you attempt to
do any of these things, this Option will immediately become invalid. You may in
any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.
 
   
 
  However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, or sister-in-law (including
adoptive relationships), any individual sharing your household (other than a
tenant or employee), a trust in which one or

Genomic Health, Inc.
2005 Stock Incentive Plan

-3-



--------------------------------------------------------------------------------



 



     
 
  more of these individuals have more than 50% of the beneficial interest, a
foundation in which you or one or more of these persons control the management
of assets, and any entity in which you or one or more of these persons own more
than 50% of the voting interest.
 
   
 
  In addition, if this Option is designated as a nonstatutory stock option in
the Notice of Stock Option Grant, then the Committee may, in its sole
discretion, allow you to transfer this option to your spouse or former spouse
pursuant to a domestic relations order in settlement of marital property rights.
 
   
 
  The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.
 
   
Retention Rights
  Neither your Option nor this Agreement gives you the right to be retained by
the Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.
 
   
Stockholder Rights
  You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this Option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
Option, except as described in the Plan.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this Option and the exercise price per
share may be adjusted pursuant to the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
 
   
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in the Stock Option Agreement shall have the meanings assigned
to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,
YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.
Genomic Health, Inc.
2005 Stock Incentive Plan

-4-



--------------------------------------------------------------------------------



 



GENOMIC HEALTH, INC.
2005 STOCK INCENTIVE PLAN
NOTICE OF EXERCISE OF STOCK OPTION
You must sign this Notice on the last page before submitting
it to the Company
OPTIONEE INFORMATION:

             
Name:
      Social Security Number:    
 
           
 
           
Address:
      Employee Number:    
 
           

OPTION INFORMATION:

     
Date of Grant:
  Type of Stock Option:
Exercise Price per Share:
  o     Nonstatutory (NSO)
Total number of shares of Common Stock of Genomic Health, Inc. (the “Company”)
covered by option:                     
  o     Incentive (ISO)

EXERCISE INFORMATION:
Number of shares of Common Stock of the Company for which option is being
exercised now:           . (These shares are referred to below as the “Purchased
Shares.”)
Total exercise price for the Purchased Shares: $                    
Form of payment enclosed [check all that apply]:

o   Check for $                    , payable to “GENOMIC HEALTH, INC.”   o  
Certificate(s) for                      shares of Common Stock of the Company
that I have owned for at least six months or have purchased in the open market.
(These shares will be valued as of the date when the Company receives this
notice.)   o   Attestation Form covering                      shares of Common
Stock of the Company. (These shares will be valued as of the date when the
Company receives this notice.)

Genomic Health, Inc.
2005 Stock Incentive Plan

-1-



--------------------------------------------------------------------------------



 



Name(s) in which the Purchased Shares should be registered
[please check one box]:

         
o
  In my name only    
 
       
o
  In the names of my spouse and myself as community property   My spouse’s name
(if applicable):


 
 
       
o
  In the names of my spouse and myself as joint tenants with the right of
survivorship    
 
       
o
  In the name of an eligible revocable trust   Full legal name of revocable
trust:


 

 

 
 
        The certificate for the Purchased Shares should be sent to the following
address:  
 

 

 

 

Genomic Health, Inc.
2005 Stock Incentive Plan

-2-



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS:

1.   I understand that all sales of Purchased Shares are subject to compliance
with the Company’s policy on securities trades.   2.   I hereby acknowledge that
I received and read a copy of the prospectus describing the Company’s 2005 Stock
Incentive Plan and the tax consequences of an exercise.   3.   In the case of a
nonstatutory option, I understand that I must recognize ordinary income equal to
the spread between the fair market value of the Purchased Shares on the date of
exercise and the exercise price. I further understand that I am required to pay
withholding taxes at the time of exercising a nonstatutory option.   4.   In the
case of an incentive stock option, I agree to notify the Company if I dispose of
the Purchased Shares before I have met both of the tax holding periods
applicable to incentive stock options (that is, if I make a disqualifying
disposition).   5.   I acknowledge that the Company has encouraged me to consult
my own adviser to determine the form of ownership that is appropriate for me. In
the event that I choose to transfer my Purchased Shares to a trust that does not
satisfy the requirements of the Internal Revenue Service (i.e., a trust that is
not an eligible revocable trust), I also acknowledge that the transfer will be
treated as a “disposition” for incentive stock option tax purposes. As a result,
the favorable incentive stock option tax treatment will be unavailable and other
unfavorable tax consequences may occur.

SIGNATURE AND DATE:

     
 
  Date                          , 200  
 
   
Name:
   

Genomic Health, Inc.
2005 Stock Incentive Plan

-1-